UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the period ended June 30, 2001. Commission file number 0-11284 Z-Axis Corporation (Exact name of registrant as specified in its charter) Colorado 84-0910490 (State or other jurisdiction (I.R.S. Employer incorporation or organization) Identification No.) 7395 E. Orchard Road, Suite 100 Greenwood Village, Colorado 80111 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (303) 713-0200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
